Nobton, J. —
This is a suit by ejectment, on the trial of which in the circuit court of St. Louis county, defendant had judgment from which plaintiffs appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, from which plaintiffs have appealed to this court. It appears from the record that *662the plaintiff, Barbara E. Dickens, formerly Barbara E. Steel, in 1857 executed, a deed conveying her interest to-one McDonough in the real estate for the recovery of which she now sues defendant, who claims under said deed by various mesne conveyances. At the time said deed was executed plaintiff was between fifteen and sixteen years of age, she having previous to its execution-been declared to be of “full age” for the purpose of' contracting and being contracted with, by a special act of the legislature.
It is contended on the part of plaintiffs’ counsel, in an argument characterized for its learning, research and plausibility, that the act of the legislature is unconstitutional and void, and that the deed executed by plaintiff' in virtue of it is likewise void. The question, however, so ably argned by counsel is not an open one in this-state, and in view of the decisions of this court in the cases of Stewart v. Griffith, 33 Mo. 13; Gannett et al. Leonard, 47 Mo. 205; Shipp et al v. Klinger, 54 Mo. 238, affirming the validity of such acts as the one her© drawn in dispute, we must decline to re-open and re-agitate it for the reason given in the case of Shipp et al. v. Klinger, supra, where the court in declining to go into-the question or to consider it open to further discussion,, observed “that an examination of the session acts will show, that from anf early period, in our state’s history acts ©f this description were passed at almost every session, that their legality was never challenged, and that they were constantly acted upon. It would be entirely safe to say, that millions of dollars have been invested upon the strength of these titles, and for the courts at this day to declare the acts, and the titles made in pursuance of them, void, would be a hazardous undertaking and would unsettle property rights to an alarming extent.”
While under the constitution of 1820 such legislation was valid the present constitution wisely, we think, condemns and forbids such legislation.
Judgment affirmed,
in which all concur.